Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner contacted Applicant’s representative Jailin Zhong, Reg. No. on March 11, 2022 to discuss how to move forward with this application. The Applicant requested an action be mailed. 

PTAB Decision--Affirmed in part 
The Patent Trial and Appeal Board affirmed the rejections against independent claims 1 and 22 and dependent claims 3, 5-8, 11-16, 19, 24, 26-29, 32-37, and 40. The Patent Trial and Appeal Board reversed all rejections against dependent claims 2, 9, 10, 17, 18, 20, 21, 23, 30, 31, 38, 39, 41, and 42. There are no allowed claims in the application. The claims for which the rejections were affirmed are cancelled by the examiner in accordance with MPEP § 1214.06. Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claims for which the rejections were reversed in independent form to avoid ABANDONMENT of the application. EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677. The examiner can normally be reached Monday through Friday 8:30am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN DOMAN/Primary Examiner, Art Unit 2183